DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on September 29, 2022 has been fully considered. The amendment to instant claim 1 is acknowledged. Specifically, claim 1 has been amended to include limitations of “the melt processible fluororesin molded article is formed from a melt processible fluororesin comprising a copolymer comprising tetrafluoroethylene and at least one monomer selected from the group consisting of hexafluoropropylene, chlorotrifluoroethylene, perfluoro(alkylvinyl ether), vinylidene fluoride, and vinyl fluoride”. These limitations in their combination were not previously presented and were taken from instant specification (p. 14, lines 23-27 of instant specification) and instant claim 8. In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-7, 9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chemours, DuPont Teflon Fluoropolymer Handbook for Practical use, July 2011 (submitted in IDS on 09/21/20), as evidenced by Miyauchi et al (US 2021/0003953), Fukumoto et al (US 2011/0236691), Chou (US 2010/0068325) only, or alternatively, in further view of Fluororesins Handbook, 13th Edition (submitted in IDS on 04/03/2020).
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

4.  Chemours discloses pellets formed from fluoropolymers including copolymers of tetrafluoropropylene with perfluoroalkoxyethylene (PFA) and copolymers of tetrafluoroethylene with hexafluoropropylene (FEP) (p. 1, lines 10-20), having high purity (Table 8, page 3) and used for making tubes, film, sheet (p. 3, as to instant claim 14), wherein impurities hardly elute from said resins (p. 5, line 2). Chemours teaches that said fluororesins are treated by fluorinating all unstable end groups that may generate eluted fluorine ions (p. 5, line 35-p. 6, line 5). To protect the molding machine from corrosion, the molding machines are made from the following corrosion resistant materials HASTELLOY C-276 and INCONEL 625 (p. 4, lines 1-15).
It is noted that instant specification recites that fluorine and other halogen ions destroy the passivation state of Ni-based molding machines, causing corrosion and thereby elution of No, Cr and Mo ions (see p. 7, line 26-p. 8, line 11).
5.  Thus, the treatment of the fluororesins to eliminate the fluorine ions and the use of corrosion stable molding machines, as taught by Chemours, will intrinsically and necessarily lead to, or would be reasonably expected to lead to producing molded articles having low amount of eluted metal ions as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I).

6. As evidenced by Chou, the polymer pellets are produced by placing polymer powder into a mold, followed by molding to produce the pellet article (Abstract of Chou), and thereby pellets formed from the fluoropolymer of Chemours appear to belong to a broad class of “molded articles” formed from said fluoropolymers as well. It is further noted that instant specification cites (p. 6, lines 23-25 of instant specification):
(13) in one embodiment, the melt processible fluororesin molded article is 
a molded article selected from tubes, pipes, bottles, fittings, gaskets, O-rings, valves, filter housings, regulators, wafer carriers, and sheet molded articles. 

Thus, the listed examples of molded articles are cited as being only in one embodiment, and do not exclude other molded articles such as pellets.

7.  The specifically cited commercial pellets/spherulites of the molded parts (p. 9, lines 2-5; i.e. molded articles) include PFA 451HP-J and PFA 450HP-J (p. 7, line 18-p. 8, line 5),
Wherein PFA 451HP-J comprises 0.7 ng/g of eluted Cr, 3.0 ng/g of eluted Ni and zero ng/g of eluted Mo (Table 52, page 10, as to instant claim 2) and has MFR of 2 g/10 min (p. 6, Table 46, as to instant claim 7).
Applying the concentrations of eluted metal ions to the claimed inequality:
0.5 < 1 - [(M1 + M2) / (M1 + M2 + M3)] < 1, wherein M1 refers to the eluted Cr ion amount, M2 refers to the eluted Mo ion amount, and M3 refers to the eluted Ni ion amount,
the ratio (M1 + M2) / (M1 + M2 + M3) appears to be 0.7/(0.7+3)=0.19,
And 0.5 < (1-0.19) <1 is fulfilled.

8.  Though the amounts of eluted metals cited in Chemours are presented in ng/g, whereas the amounts of eluted metals cited in instant claim 1 are presented in pg/cm2, since the ratio of (M1 + M2) / (M1 + M2 + M3) is unitless and the amounts of eluted Mo, Ni and Cr metals of Chemours are presented in the same ng/g units, therefore, the relative amounts of eluted Cr, Ni and Mo appear to be, or would be reasonably expected to be substantially the same or close, if they are presented in ng/g or pg/cm2, and thereby it would have been reasonably expected by a one of ordinary skill in the art that the inequality as claimed in instant invention would be fulfilled as well if said relative amounts of  eluted Cr, Ni and Mo were presented in pg/cm2, as claimed in instant invention, as well. Though the elution process was conducted using hydrofluoric acid as eluent, but not nitric acid, since i) both acids are inorganic acids used as eluents in the elution process to detect the amount of metal present in the molded article; ii) Chemours discloses pellets/molded articles of fluoropolymers including copolymers of tetrafluoropropylene with perfluoroalkoxyethylene (PFA) and copolymers of tetrafluoroethylene with hexafluoropropylene (FEP) (p. 1, lines 10-20), having high purity (Table 8, page 3) and wherein impurities hardly elute from said resins (p. 5, line 2); wherein said fluororesins are treated by fluorinating all unstable end groups that may generate eluted fluorine ions (p. 5, line 35-p. 6, line 5); iii) instant specification recites that fluorine and other halogen ions destroy the passivation state of Ni-based molding machines, causing corrosion and thereby elution of No, Cr and Mo ions (see p. 7, line 26-p. 8, line 11); therefore, the pellets/molded articles of Chemours, explicitly cited as being fluorinated and having substantially no impurities eluting from the resins similar to those disclosed and claimed in instant invention, would be reasonably expected to have No, Cr and Mo ions eluted in trace amounts when using nitric acid as eluent as well, such as in amounts close to those shown in Table 52 of Chemours, and in any case within the range or close to the range as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

9. As evidenced by Miyauchi et al, the commercial product PFA 451 HP-J is a copolymer of tetrafluoroethylene with 1.4 %mol of PAVE ([0094], Table 1 of Miyauchi et al, as to instant claim 1, 9); as evidenced by Fukumoto et al, the commercial product PFA 451 HP-J is having melting point of 310ºC ([0127] of Fukumoto et al).
Chemours recites the PFA 451HP-J having MFR of 2 g/10 min (Table 47, p. 6).
Chemours further cites fluorinating of the unstable end groups, such as -CONH2, to completely transform them into -CF3 groups (p. 6, lines 1-15).

10.  Thus, the commercial product PFA 451HP-J appears to have content of PAVE of 1.4%mol, melting point of 310ºC and substantially no unstable end groups present.

11. It is noted that the PFA used in instant invention is having PAVE content of 1.4%mol, melting point of 310ºC, less than 6 unstable terminal groups per million carbon atoms, and further zeta potential of -50 mV (p. 17, lines 22-27 of instant specification), and is cited as the PFA(2) in examples of instant specification to provide zeta potential of the molded article of -50 mV as well (Table 1).

12. Since the commercial PFA 451HP-J is essentially the same PFA as that used in instant invention as PFA(2), i.e. having the same amount of PAVE and the same melting point, therefore, the PFA 451HP-J would be reasonably expected to have zeta potential of -50mV as well, similarly to PFA(2) used in instant invention (as to instant claim 6), and further would be reasonably expected to provide the molded articles having zeta potential measured according to method as claimed in instant invention of 
-50 mV as well (as to instant claim 5). 
Further, since PFA 451 HP-J is specifically cited as being treated to fluorinate all unstable end groups that may generate eluted fluorine ions; the molded articles are produced using corrosion resistant molding machines, therefore, it would have been reasonable to a one of ordinary skill in the  art to expect that anions and cations would be present in such low content that would not be detected by ion chromatography, ICP and TOF-SIMS methods (as to instant claim 3), and further the molded articles would have fine particles present in amount of 5000 particle/mL or less (as to instant claim 4), as claimed in instant invention, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

13. In the alternative, Fluororesins Handbook further teaches that PFA and FEP polymers generate fine particles and fluorocompounds/fluorine ions when treated at a temperature of higher than 350ºC (p.1).

14. Thus, based on the teachings of Fluororesins Handbook, it would have been further obvious to a one of ordinary skill in the art to conduct molding of the PFA and FEP copolymers at a temperature higher than their melting point (i.e. higher than 310ºC for PFA 451 HP-J), but not much higher than 350ºC, so to further reduce the evolution of fluorocompounds/fluoro-ions, and thus prevent corrosion of the molding machine, prevent elution of metal ions and reduce the production of fine particles as well, thereby arriving at the present invention.The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141
15.  Claims 1-7, 9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chemours, DuPont Teflon Fluoropolymer Handbook for Practical use, July 2011 (submitted in IDS on 09/21/20), as evidenced by Miyauchi et al (US 2021/0003953), Fukumoto et al (US 2011/0236691), Chou (US 2010/0068325) only, or alternatively, in view of Fluororesins Handbook, 13th Edition (submitted in IDS on 04/03/2020), in further view of Higashino et al (US 6,663,722).
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

16. The discussion with respect to Chemours, DuPont Teflon Fluoropolymer Handbook for Practical use, July 2011 (submitted in IDS on 09/21/20), as evidenced by Miyauchi et al (US 2021/0003953), Fukumoto et al (US 2011/0236691), Chou (US 2010/0068325) only, or alternatively, in further view of Fluororesins Handbook, 13th Edition (submitted in IDS on 04/03/2020), set forth in paragraphs 3-14 above, is incorporated here by reference.

17. Though Chemours, as evidenced by Miyauchi et al (US 2021/0003953), Fukumoto et al (US 2011/0236691), Chou (US 2010/0068325) only, or alternatively, in further view of Fluororesins Handbook, do not explicitly teach the reduced amount of fine particles,
Higashino et al discloses a method for cleaning molded articles based on fluorine-containing polymer (Abstract) by washing said molded articles with organic or inorganic compounds such as ammonia (col. 7, lines 12-20). The exemplified reduced amount of fine particles was 8,000 particles/cm2 (col. 13, lines 20-25).
It is noted that the low amount of fine particles of 5,000 particles/mL is achieved in instant invention by treatment with ammonia (Table 1 of instant specification).

18. Since treatment of fluoropolymer-based molded articles with inorganic compounds such as ammonia leads to reducing the amount of fine particles, as taught by Higashino et al, therefore, it would have been obvious to a one of ordinary skill in the art to subject the fluoropolymer-based molded articles of Chemours, only, or alternatively, in further view of Fluororesins Handbook, to treatment with ammonia, so to reduce the amount of fine particles, as well, given such is desired, thereby arriving at the present invention.  The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141.

19.  Since the molded article of Chemours in view of Higashino et al, only, or alternatively, in further view of Fluororesins Handbook is produced using  PFA 451 HP-J, being treated to fluorinate all unstable end groups that may generate eluted fluorine ions; the molded articles are produced using corrosion resistant molding machines, and are further treated with ammonia, therefore, it would have been reasonable to a one of ordinary skill in the  art to expect that the molded articles of Chemours in view of Higashino et al, only, or alternatively, in further view of Fluororesins Handbook would have the low amount of fine particles, such as 5000 particles/mL or less, as claimed in instant invention, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

20. It would have been further obvious to and within the skills of a one of ordinary skill in the art to conduct the ammonia treatment of the molded articles of Chemours in view of Higashino et al, only, or alternatively, in further view of Fluororesins Handbook as many times as needed to produce the molded articles having a desired level of fine particles, such as 5000 particles/mL or less as claimed in instant invention, as well.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

21. Claims 1-2, 7, 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Funaki et al (US 2005/0107535), as evidenced by, or alternatively in view of Higuchi et al (US 2002/0098371).

22.  The rejection is adequately set forth on pages 13-18 of an Office action mailed on June 7, 2022 and is incorporated here by reference.

23. As to amended claim 1, Funaki et al discloses a molding product formed by melt-molding a molding material consisting of a fluorine-containing copolymer, specifically a copolymer (FEP) of tetrafluoroethylene (TFE) with 5-15%mol of hexafluoropropylene (HFP) or a copolymer (PFA) of TFE with perfluoroalkyl vinyl ether (PAVE) ([0008], [0015], [0021]), having at most of 5 ppb of eluted metal components of Na, Mg, Cu, Cr, Ni, K, Ca and Fe ([0024]).

24. The molding material is a pelletized material formed by extruding in an extruder and further pelletized ([0046]). Thus, the pellets produced by extrusion molding appear to belong to a class of molded articles as well.

25.  Claims 1-7, 9-10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Funaki et al (US 2005/0107535) in view of Chemours, DuPont Teflon Fluoropolymer Handbook for Practical use, July 2011 (submitted in IDS on 09/21/20) and Fluororesins Handbook, 13th Edition (submitted in IDS on 04/03/2020), as evidenced by Miyauchi et al (US 2021/0003953), Fukumoto et al (US 2011/0236691). 
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

26.  The rejection is adequately set forth on pages 18-27 of an Office action mailed on June 7, 2022 and is incorporated here by reference.

27. As to amended claim 1, Funaki et al discloses a molding product formed by melt-molding a molding material consisting of a fluorine-containing copolymer, specifically a copolymer (FEP) of tetrafluoroethylene (TFE) with 5-15%mol of hexafluoropropylene (HFP) or a copolymer (PFA) of TFE with perfluoroalkyl vinyl ether (PAVE) ([0008], [0015], [0021]), having at most of 5 ppb of eluted metal components of Na, Mg, Cu, Cr, Ni, K, Ca and Fe ([0024]).

28. The molding material is a pelletized material formed by extruding in an extruder and further pelletized ([0046]). Thus, the pellets produced by extrusion molding appear to belong to a class of molded articles as well.

29. Claims 1-7, 9-10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Funaki et al (US 2005/0107535) in view of Chemours, DuPont Teflon Fluoropolymer Handbook for Practical use, July 2011 (submitted in IDS on 09/21/20) and Fluororesins Handbook, 13th Edition (submitted in IDS on 04/03/2020), as evidenced by Miyauchi et al (US 2021/0003953), Fukumoto et al (US 2011/0236691), in further view of Higashino et al (US 6,663,722).
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

30.  The rejection is adequately set forth on pages 27-31 of an Office action mailed on June 7, 2022 and is incorporated here by reference.

31. As to amended claim 1, Funaki et al discloses a molding product formed by melt-molding a molding material consisting of a fluorine-containing copolymer, specifically a copolymer (FEP) of tetrafluoroethylene (TFE) with 5-15%mol of hexafluoropropylene (HFP) or a copolymer (PFA) of TFE with perfluoroalkyl vinyl ether (PAVE) ([0008], [0015], [0021]), having at most of 5 ppb of eluted metal components of Na, Mg, Cu, Cr, Ni, K, Ca and Fe ([0024]).

32. The molding material is a pelletized material formed by extruding in an extruder and further pelletized ([0046]). Thus, the pellets produced by extrusion molding appear to belong to a class of molded articles as well.

33. Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Funaki et al (US 2005/0107535) in view of Chemours, DuPont Teflon Fluoropolymer Handbook for Practical use, July 2011 (submitted in IDS on 09/21/20) and Fluororesins Handbook, 13th Edition (submitted in IDS on 04/03/2020), as evidenced by Miyauchi et al (US 2021/0003953), Fukumoto et al (US 2011/0236691), in further view of Higuchi et al (US 2002/0098371).
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

34.  The rejection adequately set forth on pages 31-33 of an Office action mailed on June 7, 2022 and the discussion set forth in paragraphs 30-31 above are incorporated here by reference.

Response to Arguments
35.  Applicant's arguments filed on September 29, 2022 have been fully considered.

36. With respect to Applicant’s arguments regarding the rejections of Claims 1-7, 9, 14 under 35 U.S.C. 103 as being unpatentable over Chemours, DuPont Teflon Fluoropolymer Handbook for Practical use, July 2011 (submitted in IDS on 09/21/20), as evidenced by Miyauchi et al (US 2021/0003953), Fukumoto et al (US 2011/0236691) only, or alternatively, in further view of Fluororesins Handbook, 13th Edition (submitted in IDS on 04/03/2020), and Claims 1-7, 9, 14 under 35 U.S.C. 103 as being unpatentable over Chemours, DuPont Teflon Fluoropolymer Handbook for Practical use, July 2011 (submitted in IDS on 09/21/20), as evidenced by Miyauchi et al (US 2021/0003953), Fukumoto et al (US 2011/0236691), Chou (US 2010/0068325) only, or alternatively, in view of Fluororesins Handbook, 13th Edition (submitted in IDS on 04/03/2020), in further view of Higashino et al (US 6,663,722).it is noted that:
1) With respect to the teachings of Chemours:
    a) though the elution values shown in Table 52 are presented for pellets, as evidenced by Chou (US 2010/0068325), the polymer pellets are produced by placing polymer powder into a mold, followed by molding to produce the pellet article (Abstract of Chou), and thereby pellets appear to belong to a broad class of “molded articles” as well. It is further noted that instant specification cites (p. 6, lines 23-25 of instant specification):
(13) in one embodiment, the melt processible fluororesin molded article is 
a molded article selected from tubes, pipes, bottles, fittings, gaskets, O-rings, valves, filter housings, regulators, wafer carriers, and sheet molded articles. 

Thus, the listed examples of molded articles are cited as being only in one embodiment, and do not exclude other molded articles as pellets.
    b) though the elution presented in Table 52 of Chemours is conducted using hydrofluoric acid, and not nitric acid, 
i) both acids are inorganic acids, used as eluents in the elution process to detect the amount of metal present in the molded article; 
ii) Chemours discloses pellets/molded articles of fluoropolymers including copolymers of tetrafluoropropylene with perfluoroalkoxyethylene (PFA) and copolymers of tetrafluoroethylene with hexafluoropropylene (FEP) (p. 1, lines 10-20), having high purity (Table 8, page 3) and wherein impurities hardly elute from said resins (p. 5, line 2); wherein said fluororesins are treated by fluorinating all unstable end groups that may generate eluted fluorine ions (p. 5, line 35-p. 6, line 5).
iii) instant specification recites that fluorine and other halogen ions destroy the passivation state of Ni-based molding machines, causing corrosion and thereby elution of No, Cr and Mo ions (see p. 7, line 26-p. 8, line 11);
therefore, the pellets/molded articles of Chemours, explicitly cited as being fluorinated and having substantially no impurities eluting from the resins similar to those disclosed and claimed in instant invention, would be reasonably expected to have No, Cr and Mo ions eluted in trace amounts when using nitric acid as eluent as well, such as in amounts close to those shown in Table 52 of Chemours, and in any case within the range as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

2) Miyauchi et al (US 2021/0003953), Fukumoto et al (US 2011/0236691) are evidence references which were applied for the teachings of specific properties of commercially available product PFA 451 HP-J. Fluororesins Handbook is a secondary reference which was applied for the teachings of  PFA and FEP polymers generating fine particles and fluorocompounds/fluorine ions when treated at a temperature of higher than 350ºC (p.1). Higashino et al is a secondary reference which was applied for the specific teachings of the treatment of fluoropolymer-based molded articles with inorganic compounds such as ammonia leads to reduce the amount of fine particles. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).

37.  With respect to Applicant’s arguments regarding the rejections of Claims 1-2, 7, 9-13  under 35 U.S.C. 103 as being unpatentable over Funaki et al (US 2005/0107535), as evidenced by, or alternatively in view of Higuchi et al (US 2002/0098371), and Claims 1-7, 9-10, 14 under 35 U.S.C. 103 as being unpatentable over Funaki et al (US 2005/0107535) in view of Chemours, DuPont Teflon Fluoropolymer Handbook for Practical use, July 2011 (submitted in IDS on 09/21/20) and Fluororesins Handbook, 13th Edition (submitted in IDS on 04/03/2020), as evidenced by Miyauchi et al (US 2021/0003953), Fukumoto et al (US 2011/0236691), it is noted that:
1) though in Example 1 of Funaki et al the die temperature is 380ºC, said die temperature in Example 2 of Funaki et al is 350ºC (which is lower than Applicant’s Embodiment 5 referred to by Applicant), and die temperature in Example 3 of Funaki et al is even lower, i.e. 310ºC and is the same temperature as Embodiment 1 of Table 1 of instant specification, and thereby the amount of eluted Mo in Example 3 of Funaki et al would be reasonably expected to be close to 53 pg/cm2 as cited for Embodiment 1 of instant specification as well. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

2) Instant claims are silent with respect to die temperature or molding conditions.
3) Funaki et al discloses a molding material and molded product consisting of a fluorine-containing copolymer, specifically a copolymer (FEP) of tetrafluoroethylene (TFE) with 5-15%mol of hexafluoropropylene (HFP) or a copolymer (PFA) of TFE with perfluoroalkyl vinyl ether (PAVE) ([0015], [0021]).
4) Higuchi et al, Chemours, Fluororesins Handbook are secondary references, each of which was applied for the specific teachings. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IRINA KRYLOVA/Primary Examiner, Art Unit 1764